                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:20-CV-411-BO


HELEN JO TALIAFERRO, et al. ,                )
                Plaintiffs,                  )
                                             )
V.                               )                                ORDER
                                 )
NORTH CAROLINA STATE BOARD OF )
ELECTIONS , et al. ,             )
                     Defendants. )



       A hearing on plaintiffs ' motion for preliminary injunction has been noticed for

Wednesday, September 23 , 2020, at 1:30 p.m. at the United States District Courthouse at

Raleigh, North Carolina.

       Plaintiffs ' motion for leave to use video technology [DE 35] is ALLOWED. All counsel

who can attend the hearing without difficulty should do so, while any others may appear by

video or teleconference. Any party or witness who cannot attend in person without difficulty

may also participate by video or teleconference.

       The parties are directed to contact the Clerk' s Office to make arrangements for any video

or teleconference appearance.




SO ORDERED, this;_{ day of September, 2020.




                                             TRRENCEW.BOYLE
                                             CHIEF UNITED STA TES DISTRICT JUDGE




         Case 5:20-cv-00411-BO Document 38 Filed 09/21/20 Page 1 of 1
